Title: From David Humphreys to David Brooks, 26 January 1783
From: Humphreys, David
To: Brooks, David


                        
                            
                            SirHead Quarters Newburgh Janry 26. 1783
                        
                        The Commander in Chief is pleased to Order that compleat suits of Uniform Clothing, shall be immediately
                            issued to the two Regts of New Hampshire agreeably to the Returns which will be made by them—It is also His Excellency’s
                            desire that you will assort the Clothing to be issued into different sizes, in such manner as will be most benificial to
                            the Public, & convenient for fitting the several Articles to the Troops for whom they are intended. I am Sir Your
                            Most Obedt Servt
                        
                            D. Humphrys
                            Aid de Camp
                        
                    